 SANITATION SALVAGE CORP
. 342 NLRB No. 41 
449
Sanitation Salvage Corporation 
and
 Local 813, Inter-
national Brotherhood of Teamsters, AFLŒCIO.  
Case 2ŒCAŒ35481Œ1
 July 12, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN
 AND WALSH On March 8, 2004, Administrative Law Judge Michael 
A. Rosas issued the attached
 decision.  The Respondent 
filed exceptions and a supporting brief.  The Charging 

Party filed an answering brief.  The General Counsel 
filed a brief in support of the judge™s decision.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions as 
modified and to adopt the recommended Order as modi-

fied.2 Background 
The issue presented in this case is whether the Re-
spondent violated Section 8(a)(5) and (1) of the Act by 
failing and refusing to sign a contract submitted to it by 
the Union
 for execution.  Section 8(
d) of the Act requires 
the parties to a collective-bargaining relationship, once 
they have reached agreement 
on the terms of a collective-
bargaining agreement, to execu
te that agreement at the 
request of either party.  
Hempstead Park Nursing Home
, 341 NLRB No. 41, slip op. at 2 (2004) (citing 
H. J. 
Heinz Co. v. NLRB
, 311 U.S. 514 (1941)).  A failure to 
do so constitutes a violation of Section 8(a)(5).  
 The judge found that the Respondent and the Union 
reached an agreement binding the Respondent to the 
terms and conditions of a collective-bargaining agree-
ment to be negotiated between the Union and one of the 

two major companies in the waste disposal industry in 
New York City.
3  This type of agreement is commonly 
referred to as a ﬁme-tooﬂ agreement.  The me-too agree-

                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings. 
2 We shall modify the judge™s recommended Order to conform to the 
Board™s standard remedial language, and in accordance with 
Ferguson 
Electric Co., 335 NLRB 142 (2001); and we shall substitute a new 
notice.   3 The two companies are Waste Management of New York and Al-
lied Waste Industries.  They are referred to herein as
 employers A and 
B, respectively.   
ment obligated the Respondent to sign and be bound by 
the collective-bargaining 
agreement that would be 
reached between the Union and employer A or B.  Sub-
sequently, the Union reached 
agreements with employers 
A and B.  The Union then tendered the ﬁAﬂ contract to 
the Respondent.  The Respondent refused to sign the 
agreement.  The judge found 
that this refusal violated 
Section 8(a)(5) and (1
) of the Act.   
The Respondent defends, on two grounds, its refusal to 
execute the collective-bargai
ning agreement with the 
Union. First, the Respondent 
argues that no authorized 
agent ever signed the me-t
oo agreement on the Respon-
dent™s behalf.  Second, the Respondent contends that, 
even if the Respondent did 
sign the me-too agreement, 
the terms of that agreement we
re so ambiguous as to ren-
der it unenforceable. 
We find, as explained below,
 that there was authoriza-
tion to reach a me-too agreement, and an agreement was 

reached.  Further, although its terms may have been am-
biguous, extrinsic evidence 
in the record clarifies the 
ambiguity.  More specifically, the evidence shows that
 the parties agreed to adopt the Union™s choice of either of 
the collective-bargaining agreements negotiated between 
the Union and employers A or B.  The Union presented 

its choice of collective-barg
aining agreement to the Re-
spondent, which the Respondent refused to sign.  We 
find that, by so refusing, th
e Respondent violated Section 
8(a)(5) and (1).   
Facts The judge has fully set out the facts.  In brief, the Re-
spondent is a waste disposal 
services company that em-
ploys 15 employees and has had a bargaining relation-
ship with the Union since the early 1980s.  Steven 
Squiteri and his mother, Theresa, each owns 50 percent 
of the company.  Steven is the Respondent™s president 

and Theresa is its vice presid
ent and secretary.  The Re-
spondent employs Steven™s brother, John Squiteri, who 
served as its operations manager until March 1, 2003. 
As operations manager, John Squiteri was responsible 
for the Respondent™s daily operations.  He also dealt with 
the Union on many issues, including employee griev-

ances, pension fund contribution delinquencies, and re-
mittance of union dues.  He also personally handled a 
prior case involving an unfair labor practice charge filed 

by the Union.  In that case, John sent a letter to the Board 
stating that the Union should send a collective-
bargaining agreement to his office for signing.  Appar-

ently, the case was resolved on this basis.  In another 
matter in 2001, John sent a letter to the Union agreeing 
on the Respondent™s behalf to increase fund contribu-

tions.  Also, John sometimes signed employees™ pay-
checks.  On one occasion, th
e Union asked John to allow 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  450 
the Respondent™s employees to
 honor a picket line at 
another employer™s premises.  John granted the Union™s 
request. 
The Respondent and the Union have been bound to a 
series of collective-bargaini
ng agreements.  The Respon-
dent has never negotiated its own contract.  Instead, it 
has always signed me-too agreements, binding it to col-

lective-bargaining agreemen
ts negotiated by the Union 
and other industry 
employers.  The most recent collec-
tive-bargaining agreement to
 which the Union and Re-
spondent were bound expired on July 31, 2002. 
After the collective-bargai
ning agreement expired on 
July 31, 2002, Union Agent Sean Campbell telephoned 
John Squiteri and asked 
whether the Respondent in-
tended to negotiate an individual contract or sign another 

me-too agreement.  John rep
lied that the Respondent was 
interested in signing a me-too agreement.  Several days 
later, Campbell personally delivered a one-page me-too 

agreement to the 
Respondent™s office.
4  John Squiteri 
told Campbell that he would review the me-too agree-
ment and speak with Steven Squiteri about it.  The me-

too agreement provided: 
 The undersigned Employer 
hereby agrees to ex-
tend its current collective bargaining agreement with 
Local 813, IBT from Decembe
r 1, 1999 through July 
31, 2002. The undersigned Employer agrees to accept and 
adopt all terms and conditions contained in any suc-
cessor collective bargaining
 agreement (replacing 
the agreement which expire
s July 31, 2002) negoti-
ated between Local 813, IBT and Waste Manage-
ment of New York or Allied Waste Industries, Inc. 
d/b/a Waste Services of NY
, Inc., covering employ-
ees in the private sanitation industry in New York 

City once that successor agreement is negotiated. 
 In early September 2002
, John Squiteri telephoned 
Campbell and informed him that Steven Squiteri had 
executed the me-too 
agreement.  Campbell picked up the 
signed agreement several days later.  The me-too agree-

ment bears the purported signature of Steven Squiteri, 
written above his pre-printed name and title.  However, 
as found by the judge,
 John signed Steven™s name.  Un-
                                                          
 4 Union Agent Campbell testified that, when he dropped off the me-
too agreement, he told John Squiteri that the Respondent had the option 
of choosing between the Waste Management agreement and the Waste 

Services agreement by striking from the me-too agreement the name of 
the collective-bargaining agreement th
at the Respondent did not want.  
The judge made no express credibility
 finding regarding this specific 
testimony.  The judge did find, howev
er, that ﬁCampbell™s version of 
the events [i.e., the drop-off meeting] was very credible and he had a 
specific recollection of his discussions with John Squiteri.ﬂ  There is no 

credited testimony specifically refuting Campbell™s testimony. 
ion Agent Campbell testified that, when he picked up the 
signed me-too agreement, he
 saw that the Respondent 
had not struck the name of one of the collective-
bargaining agreements.  Campbell testified further that 

he noted this fact to John Squiteri and told him that the 
Union would probably choose to give the Respondent the 
Waste Management agreement.  According to Campbell, 

John Squiteri replied that he did not care because he 
heard the contracts were similar.  (Tr. at 58Œ59.)   
On October 30, 2002, the Union entered into a collec-
tive-bargaining agreement with 
employer A.  This collec-
tive-bargaining agreement was one of the two successor 
agreements expressly referenc
ed in the me-too agreement.
5 In January 2003,
6 Steven Squiteri asked Union Agent 
Sylvester Needham for the ﬁnew agreement,ﬂ without 

specifying which agreement.  
In February, Steven tele-
phoned Campbell and informed Campbell that he had 
replaced John Squiteri as operations manager and asked 

about the status of the new 
agreement.  Again, Steven 
neither specified which agreement he was referencing 
nor asked Campbell which collective-bargaining agree-

ment the Union wanted.  Campbell replied that the new 
agreement would be ready within a few weeks. 
Steven Squiteri called Campbell again in March and 
asked about the new agreement.  Campbell assured him that 
the new agreement would be ready soon.  Campbell also 
brought up the subject of several employees™ grievances.  

Steven Squiteri and Campbell agreed to meet on April 1.   
On April 1, Campbell presented two copies of a collec-
tive-bargaining agreement to 
Steven Squiteri for signa-
ture.  The agreement contained the terms of the October 
2002 employer A agreement. 
 In response, Steven men-
tioned that there were several outstanding grievances and 
refused to sign the agreement.   
At the April 1 meeting, Steven did not state that his re-
fusal to sign the proffered agreement was based on the 
choice between the two agreements, or that the employer 
A agreement was the wrong ag
reement.  Nor did Steven 
state that he was not obligated
 to sign the agreement be-
cause he
 had not signed the me-too agreement.
  Rather, 
as found by the judge, Steven™s refusal to sign the prof-

fered agreement resulted from his irritation over the 
pending grievances.
   The parties met again on May 5.  Steven Squiteri again 
refused to sign the Union™s April 1 contract containing 
the terms of the employer A agreement.  For the first 
time, Steven denied ever 
signing the me-too agreement 
and said that it was a forgery.  The Respondent™s attor-
ney then advised the Union that the matter could be re-
                                                          
 5 The other referenced successor ag
reement, between the Union and 
employer B, was not entered into until June 5, 2003. 
6 All dates hereafter are in 
2003 unless otherwise designated. 
 SANITATION SALVAGE CORP
.  451
solved if the Union gave the Respondent some relief on a 
wage rate for helpers.  The Union declined to negotiate.   
Analysis 
We agree with the judge th
at the Respondent and the 
Union reached an agreement bi
nding the parties to a col-
lective-bargaining agreement. 
 The judge found, and we 
agree, that John Squiteri had apparent authority to bind 

the Respondent to the me-t
oo agreement.  ﬁApparent 
authority results from a manifestation by the principal to 
a third party that creates a reasonable basis for the latter 

to believe that the principal has authorized the alleged 
agent to perform the acts in question.ﬂ  
Southern Bag 
Corp.
, 315 NLRB 725, 725 (1994).  Such manifestation 
of authority occurred here. 
John is the brother and son, respectively, of the Re-
spondent™s two co-owners.  The Respondent employed 
John as its operations ma
nager.  The Respondent en-
trusted John with the responsibility of running its day-to-

day operations and held John out as its primary represen-
tative in dealings with the Union.  John dealt with the 
Union on the Respondent™s behalf on many occasions 

over the years.  As previously set forth, John frequently 
represented the Respondent in resolving union griev-
ances. John also dealt with the Union on other matters of 

contract administration, including the following: he 
wrote to the Union, memorializing an agreement to in-
crease the Respondent™s contri
butions to various union 
funds; he wrote the Board™s 
Regional OfficeŠin an un-
fair labor practice investigationŠstating that the Union 
was to bring the agreement to 
his
 office for signing; and 
he granted the Union™s request to honor a picket line at 
another employer™s premises.  By giving John the re-
sponsibility to handle the above matters with the Union, 
the Respondent caused the Union to reasonably believe 
that John had authority to enter into a collective-

bargaining agreement on its behalf.
7   
John exercised this authority in early September 2002, 
when he telephoned Union Agent Campbell and in-

formed him that Steven had executed the me-too agree-
ment, thereby creating a binding agreement between the 
Respondent and the Union, and a legal obligation for the 

Respondent to sign the agreement.
8  Therefore, we need 
not address whether John also had apparent authority to 
sign Steven™s name, because regardless of such authority 

                                                          
 7 See 
301 Holdings, LLC
, 340 NLRB 366, 370 (2003) (agent had ap-
parent authority to sign form adop
ting association agreement because 
employer had repeatedly sent agent 
to represent employer in its deal-
ings with union); 
Builders, Woodworkers, & Millwrights Local (Glens 
Falls Contractors Assn.)
, 341 NLRB 448, 452 (2004) (employer™s 
designated negotiator had apparent
 authority to reach collective-
bargaining agreement with union). 
8 H. J. Heinz Co.
, 311 U.S. at 523Œ526.   
there was a binding contract
 between the Respondent and 
the Union, and a refusal to sign would have been a viola-
tion of Section 8(a)(5).  Sinc
e the absence of a signature 
would not have negated the agreement, we believe that a 

false signature would similarly not negate the agreement.  
The essential point is that there was an agreement.
9    We also find that Steven Squiteri, who undisputedly 
had actual authority to enter into an agreement on the 
Respondent™s behalf, ratified the agreement.  Ratification 
is ﬁthe affirmance by a person of a prior act that did not 

bind him but which was done 
or professedly done on his 
account, whereby the 
act, as to some or all persons, is 
given effect as if originally authorized by him.ﬂ  
Service 
Employees International Un
ion Local 87 (West Bay 
Building Maintenance)
, 291 NLRB 82, 83 (1988).   
The judge specifically found that Steven was aware 
that a me-too agreement had been reached by John and 
the Union.  He called the Un
ion on three occasions in 
early 2003 to ask when the Respondent would receive its 
collective-bargaining agreement.  Far from repudiating 
John™s conduct, Steven Squiteri™s actions during these 

conversations recognized the 
agreement.  Thus, Steven™s 
conduct indicated that he had ratified John™s conduct.  
Accordingly, the Respondent is bound to the terms of the 

me-too agreement.  Cf. 
A.B.C. Drywall Co.
, 221 NLRB 
238 (1975) (employer™s president ratified conduct of his 
brother, who had affixed president™s signature to collec-

tive-bargaining agreement, 
by failing to repudiate con-
tract after learning of his brother™s actions and by apply-
ing agreement™s terms). 
Concededly, the me-too agreement may have been 
ambiguous.  As noted above, the me-too agreement pro-
vides that the Respondent ﬁagr
ees to accept and adopt all 
terms and conditions contained in any successor collec-
tive bargaining agreement . . .  negotiated between [the 

Union] and [employer A] or [employer B].ﬂ  Thus, the 
me-too agreement obligates th
e Respondent to adopt any 
successor agreement negotiated between the Union and 

employer A or employer B.  
It does not, however, clearly 
establish a method for identifying which of the agree-
ments must be adopted.  Nor does the me-too agreement 

explicitly grant to the Union the option of choosing be-
tween the agreements.  Instead, the language of the me-
too agreement is ambiguous as to which party can decide 

which agreement will be applied.    
Although the me-too agreement may be ambiguous, it 
is not unenforceable.  Under established rules of contract 

                                                          
 9 See 
Ben Franklin National Bank
, 278 NLRB 986 (1986) (employer 
had statutory duty to execute agreem
ent where its pres
ident, with ap-
parent authority, implied to union th
at employer™s board of directors 
had approved offer, which was a cond
ition of contract formation, even 
though board of directors 
had never approved offer). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  452 
interpretation, if the wording of a provision is ambiguous 
Šthat is, unclear, or susceptible of more than one inter-
pretationŠthe Board can turn
 to extrinsic evidence.  
Des 
Moines Register & Tribune Co.
, 339 NLRB 1035, 1037  
(2003).  The extrinsic eviden
ce in this case supports a 
finding that the Respondent gave the option of choosing 
between agreements to the Union.  Union Agent Camp-

bell testified that, when he dropped off the me-too 
agreement, he told John Squiteri that the Respondent had 
the right to choose between the Waste Management 

agreement and the Waste Serv
ices agreement.  Campbell 
testified further that, when he picked up the signed 
agreement, he remarked to 
John Squiteri that the Re-
spondent had failed to strike the name of the undesired 
agreement and, consequently, that 
the Union
 would 
probably choose to give 
the Respondent the Waste Man-
agement agreement.  Campbell testified that John 
Squiteri responded that ﬁh
e didn™t careﬂ if the Union 
chose the Waste Management agreement because he had 
heard that there would not 
be much difference between 
the two.
10 Additional light is shed on the parties™ understanding 
of the me-too agreement by St
even Squiteri™s conduct.  
On April 1, when the Union presented the Waste Man-

agement agreement, 
Steven did not respond by stating 
that the Respondent, not the Union, had the right to 
choose between agreements.  Instead, Steven responded 

by mentioning several outstanding grievances before 
announcing his refusal to sign.  Steven Squiteri™s failure 
to assert that the Respondent had the right to choose be-

tween collective-bargaining 
agreements shows that the 
parties understood that it was the Union™s choice.  Based 
on the above extrinsic evidence,
 we find that the me-too 
agreement has been sufficiently 
clarified to be enforced.   In sum, the Respondent bound itself to the me-too 
agreement, and the me-too 
agreement is sufficiently 
definite, in light of extrinsic evidence, to constitute an 
enforceable contract.  The 
me-too agreement obligated 
the Respondent to adopt the Union™s choice of two col-
lective-bargaining agreements.  Consequently, the Re-
spondent violated Section 8(a)(5) and (1) when it refused 

to sign the collective-bargaining agreement presented by 
the Union on April 1, and again on May 5. 
                                                          
 10 The judge neither credited nor 
discredited Campbell™s testimony 
on this specific point.  However, the judge did find that Campbell was 

ﬁvery credibleﬂ regarding his account of the meetings where he dropped 
off and picked up the me-too agreemen
t.  Further, there is no credited 
record evidence contradicting Campbe
ll™s testimony.  Accordingly, we 
rely on it.  See 
R & H Coal Co.
, 309 NLRB 28 fn. 2 (1992), enfd. mem. 
16 F.3d 410 (4th Cir. 1994); 
Globe Gear Co.
, 189 NLRB 422 fn. 2 
(1971), enfd. 451 F.2d 1348 (6th Cir. 1971). 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Sanita-

tion Salvage Corporation, Bronx, New York, its officers, 
agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1.  Substitute the following for paragraph 2(a) and 
reletter the succeeding paragraphs accordingly. 
ﬁ(a) Execute the collective-
bargaining agreement de-
livered to the Respondent on April 1, 2003, incorporating 
all of the provisions contained in the collective-
bargaining agreement entered into between Local 813, 
International Brotherhood of Teamsters, AFLŒCIO and 
Waste Management of New York on October 30, 2002. 
ﬁ(b) Make employees whole, with interest, for any 
losses they may have suffered as a result of the Respon-
dent™s refusal to execute th
e agreement specified in the 
preceding paragraph, in the manner set forth in the rem-
edy section of the judge™s decision.ﬂ 
2.  Substitute the following for paragraph 2(b). 

ﬁ(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
3.  Substitute the attached notice for that of the admin-
istrative law judge.   
APPENDIX NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in any of these protected ac-
tivities.
  SANITATION SALVAGE CORP
.  453
WE WILL NOT
 refuse to execu
te the collective-
bargaining agreement delivered to us on April 1, 2003, 
incorporating all of the provisions contained in the collec-
tive-bargaining agreement entered into between Local 813, 

International Brotherhood of Teamsters, AFLŒCIO and 
Waste Management of New York on October 30, 2002. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in 
the exercise of the rights set 
forth above. 
WE WILL
 execute the collective-bargaining agreement 
delivered to us on April 1, 2003, and 
WE WILL
 give effect 
to all of the provisions contained in that agreement, retro-
active to August 1, 2002. 
WE WILL
 make you whole, with interest, for any losses 
you may have suffered as a result of our refusal to execute 

the agreement. 
SANITATION 
SALVAGE 
CORPORATION
  Simon-Jon H. Koike, Esq., 
for the General Counsel.
 Denise A. Forte, Esq.,
 of White Plains, New York, for the Re-
spondent. Michael S. Lieber, Esq., of Long Island City, New York, for the 
Charging Party. 
DECISION STATEMENT OF THE 
CASE MICHAEL A. ROSAS
, Administrative Law Judge. This case 
was tried in New York City, New York, on October 8Œ9, 2003.  
The charge was filed May 7, 2003, and the complaint was is-
sued June 27, 2003.  The compla
int alleges that the Respondent 
violated Section 8(a)(5) and (1) 
of the National Labor Relations 
Act (Act) by failing to sign the agreement reached by it and the 
Union that represents its employ
ees.  The Respondent filed an 
answer denying the essential allegations in the complaint. 
On September 12, 2002, the Respondent and Local 813, Inter-
national Brotherhood of Teamster
s, AFLŒCIO (Union) allegedly 
executed an agreement binding the Respondent to the terms and 
conditions of a successor collectiv
e-bargaining agreement to be 
negotiated between the Union and one of the two major compa-
nies in the waste disposal indust
ry in the New York City metro-
politan area, Waste Management of New York (Waste Manage-
ment) and Allied Waste Industries, Inc. d/b/a Waste Services of 
New York, Inc. (Waste Services).
1  That type of agreement is 
commonly referred to in collective-bargaining parlance as a ﬁme-
tooﬂ agreement.  The Union entered into an agreement with 
Waste Management on October 
30, 2002 (Waste Management 
agreement), and a separate agre
ement with Waste Services on 
June 5, 2003.
2  On April 1, 2003, the Union delivered a collec-
tive-bargaining agreement (new c
ontract) reflecting the terms and 
conditions of the Waste Manageme
nt agreement to the Respon-
                                                          
 1 GC Exh. 4. 
2 GC Exhs. 5, 8. 
dent for execution.
3  However, the Respondent has refused to 
sign the new contract. 
The Respondent contends that
 it never signed the me-too 
agreement on September 12, 2002, or
 any other date.  It denies 
that the me-too agreement was signed by its president, Steven 
Squiteri, or anyone authorized to sign on his behalf.  The Re-
spondent further contends that, even
 if it is determined that it 
executed the me-too agreement, that agreement was legally 
defective because it was patently ambiguous by purporting to 
bind the Respondent to either of two agreements. 
The principle issues in dete
rmining whether the Respondent 
violated Section 8(a)(5) and (1) of the Act are (1) whether the 
Respondent executed the me-too agreement, and (2) if so, 
whether the terms and conditions of the me-too agreement con-
stituted a meeting of the minds between the Union and the Re-
spondent.  On the entire record, including my observation of 
the demeanor of the witnesses, 
and after considering the briefs 
filed by the General Counsel, the Respondent and Charging 
Party, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a corporation, operates a facility in Bronx 
County, New York, and provides 
waste disposal services to 
commercial establishments in New York City and Westchester 
County, New York, where it annually provides services valued 
in excess of $50,000 to entities lo
cated within the State of New 
York.  The Respondent admits, and I find, that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A.  The Respondent™s Operation and Management Structure 
The Respondent, a family-owned company, operates a waste 
disposal services company in Bronx County, New York, and 
employs approximately 15 people.  It is jointly owned by Ste-
ven Squiteri and his mother, Ther
esa Squiteri.  Steven Squiteri 
is the president and Theresa 
Squiteri is the vice presi-
dent/secretary.  Other family 
members involved in the business 
include Steven Squiteri™s brot
hers, John Squiteri and Andrew 
Squiteri, and his nephew, Joseph 
Constantino.  John Squiteri 
was neither a shareholder nor a corporate officer of the Re-
spondent.  However, he served 
as the Respondent™s operations 
manager and was responsible fo
r the Respondent™s daily opera-
tions until March 1, 2003, when he was succeeded as opera-
tions manager by Steven Squite
ri.  During his tenure as opera-
tions manager, John Squiteri was 
authorized to sign checks and 
correspondence on behalf of the Respondent.
4  He also dealt 
                                                          
 3 The agreements have different pr
ovisions with respect to their ef-
fective dates, rates, and structures 
of wage increases, seniority classifi-
cations, effective dates for classification of wages, differences in 
scheduled work days, leave benefits, conditions permitting wage reduc-
tions, the length of trial periods, em
ployer™s pension contributions, and 
arbitration procedures.  
4 John Squiteri used different handwriting styles.  His signature was 
scribbled and illegible on GC Exh. 10
, but was signed in a vastly more 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  454 
with the Union regarding grieva
nces and delinquencies in fund 
payments, resolving unfair labor practice charges, and arrang-
ing for the execution of collective-bargaining agreements.
5  John Squiteri was under no obliga
tion to consult with Steven 
Squiteri regarding the filing or 
resolution of unfair labor prac-
tice charges.
6  B. History of the Collective-Bargaining Relationship 
The Respondent has had a collective-bargaining relationship 
with the Union since the early 1980™s.  The most recently expired 
collective-bargaining agreement indicated, in pertinent part, that 
the Respondent™s employees constituted a unit appropriate for the 
purposes of collective bargaining within the meaning of Section 
9(b) of the Act.
7  Although there is no co
rporate document stating 
who has the authority to bind the Respondent to a collective-
bargaining agreement, Steven Sq
uiteri and Theresa Squiteri are 
the only individuals who have signed such agreements on behalf 
of the Respondent.  The most recently expired collective-
bargaining agreement, covering the period of December 1, 1999, 
to July 31, 2002, was signed by Theresa Squiteri.  It described the 
collective-bargaining unit as follows: 
 The Employer recognizes the Union as the sole and exclusive 
bargaining representative of all Chauffeurs, Helpers, Mechan-
ics and Welders of the Employer, except those Employees not 
eligible for membership in th
e Union in accordance with the 
provisions of the Labor Management Relations Act of 1947, 
as amended, with respect to wages, hours and other working 
conditions.  The area of work includes, but not by way of 
limitation, loading and/or removing garbage, rubbish, cinders, 
ashes, waste materials, buil
ding debris and similar products.
8  During the entire time that Steven Squiteri has been presi-
dent, the Respondent has never ac
tually negotiated a collective-
bargaining agreement with the Union.  Instead, the Respondent 
has always signed me-too agreements binding it to collective-
bargaining agreements incorpor
ating the terms and conditions 
of the Union™s collective-bargaining agreements with other 
companies in the waste services industry.   
Sean Campbell, the Union™s recording secretary and business 
agent, has been the union repres
entative responsible for dealing 
with the Respondent since August 2001.  In this capacity, he 
                                                                                            
 legible style on GC Exh. 14.  In 
addition, John Squiteri admitted sign-
ing Steven Squiteri™s signature to GC 
Exh. 9, a July 9, 2002 letter to the 
Union.  His signature on that document was scribbled and illegible.   
5 GC Exhs. 10, 13.  
6 Tr. 184. 
7 Respondent at par. 3 of its an
swer, denied that the collective-
bargaining unit described in the e
xpired 2000 collective-bargaining 
agreement constituted a unit appropri
ate for the purposes of collective 
bargaining within the meaning of Sec
tion 9(b) of the Act and that the 
Union was the designated exclusive collective-bargaining representa-

tive of said unit.  GC Exh. 1(e).  However, Respondent conceded that it 
recognized and dealt with the Uni
on as the appropriate collective-
bargaining unit and as the exclusiv
e collective-bargaining representa-
tive.  (Tr. 91.)  As such, Respondent failed to meet its burden of rebut-
ting the presumption that the Union 
continued to enjoy the status of 
majority representative.  
Stratford Visiting Nurses
, 264 NLRB 1026, 
1027 (1982). 
8 GC Exh. 3. 
spoke with John Squiteri seve
n or eight times between August 
2001 and February 2003 about vari
ous matters, including labor 
grievances and union dues.  On
 one occasion, he asked John 
Squiteri to have the Respondent honor another union local™s 
picket line.  John Squiteri agreed, and the Respondent acqui-
esced to that request.  Campbell never spoke with Steven 
Squiteri during this period
. C.  The 2002Œ2003 Negotiations for a New Contract 
In August 2002, after the 1999 contract expired, Campbell 
asked John Squiteri whether th
e Respondent wanted to negoti-
ate a new collective-bargaining agreement or enter into a me-
too agreement.  John Squiteri expr
essed an interest in entering 
into a me-too agreement and Ca
mpbell personally delivered the 
proposed me-too agreement to 
John Squiteri at the Respon-
dent™s office several days later.
  John Squiteri stated that he 
would review the me-too agreement and speak with Steven 
Squiteri about it.  In early Sept
ember 2002, John Squiteri called 
Campbell and informed him that 
Steven Squiteri had executed 
the me-too agreement.  Campbell picked up the me-too agree-
ment several days later. 
9  The me-too agreement contained the 
purported signature of Steven 
Squiteri, since his name was 
printed in the space below, followed by his title of president 
and the date, September 9, 2002.
10  However, the document 
was actually signed by John Squiteri.
11  The me-too agreement 
stated that 
 The undersigned Employer hereby agrees to extend its current 

collective bargaining agreement with Local 813, IBT from 
December 1, 1999 through July 31, 2002. 
 The undersigned Employer agrees to accept and adopt all 
terms and conditions contained in any successor collective 
bargaining agreement (replacing the agreement which expires 
July 31, 2002) negotiated between Local 813, IBT and Waste 
Management of New York or Allied Waste Industries, Inc. 
d/b/a Waste Services of NY, Inc., covering employees in the 
private sanitation industry in New York City once that suc-
cessor agreement is negotiated.   
 In January 2003, Steven Squiteri asked Union Representative 
Sylvester Needham for the new contract.  In February 2003, Ste-
ven Squiteri notified Campbell that he was succeeding John 
Squiteri as operations manager and again inquired as to the status 
of the new contract.
12  Campbell informed him that the contract 
                                                          
 9 Campbell™s version of the events was very credible and he had a 
specific recollection of his discussions with John Squiteri.  Tr. 34Œ36.  
John Squiteri corroborated Campbell™s version by conceding that 
Campbell called him in August or September 2002 ﬁlookingﬂ for the 

me-too agreement and he told Campbell that he needed more time in 

order to give it to Steven Squiteri.  Tr. 149, 153Œ154. 
10 GC Exh. 4. 
11 It is undisputed that Steven Squiteri™s actual signature, as depicted 
on R. Exh. 3, is vastly different from the signature on GC Exh. 4.  
However, the scribbled and illegible 
signature on GC Exh. 4 bears a 
general resemblance to the one written by John Squiteri on GC Exhs. 9 

and 10.  Coupled with the fact that
 John Squiteri had the apparent au-
thority to sign Steven Squiteri™s signa
ture to GC Exh. 9, the credible 
evidence points to John Squiteri as the signatory of GC Exh. 4. 
12 Steven Squiteri testified that he only saw a proposed me-too 
agreement in February or March 2003.  The credible evidence indicates 
 SANITATION SALVAGE CORP
.  455
would be ready within a few w
eeks.  Steven Squiteri called 
Campbell again in March 2003 and asked when the contract 
would be ready.  Again, Campbell assured him that the contract 
would be ready within several w
eeks, but also raised the matter 
of several employee grievances.  They agreed to meet on April 1, 
2003, at which time Campbell would deliver the new contract 
and they would discuss outstanding grievances. 
At their meeting at the Responde
nt™s office on April 1, 2003, 
Campbell presented two original sets of the new contract to 
Steven Squiteri for his signature
.  The new contract contained 
the same terms and conditions 
contained in the Waste Man-
agement agreement.  Steven Squiteri mentioned that there were 
several outstanding grievances. 
 He refused to sign the new 
contract and advised Campbell 
to discuss the matters of the 
new contract and the grievances
 with the Respondent™s attor-
ney.  On May 5, 2003, the parties met at the office of the Re-
spondent™s counsel.  Steven Squiteri again refused to sign the 
new contract.  He denied si
gning the me-too agreement and 
claimed that it was a forgery.  The Respondent™s counsel told 
the Union™s counsel that the matter could be resolved if the 
Union were to give the Respondent ﬁsome relief on the pay 
wage for the helpers.ﬂ
13  The Union™s counsel declined to rene-
gotiate the terms of the new cont
ract and the meeting ended.  
To date, the Respondent has not signed a new contract. 
Discussion and Analysis 
The General Counsel contends that the Respondent has vio-
lated Section 8(a)(5) and (1) of the Act since April 1, 2003, by 
refusing to execute, as required by the me-too agreement exe-
cuted on or about September 12, 2002, a new contract contain-
ing the same terms and conditions of the Waste Management 
agreement.  The Respondent contends that neither Steven 
Squiteri, nor anyone else authorized to execute a collective-
bargaining agreement on behalf of the Respondent, signed the 
me-too agreement.  Furthermore, even if it is determined that 
John Squiteri signed Steven Squ
iteri™s name to the me-too 
agreement, the Respondent assert
s that John Squiteri did not 
have the legal authority to bind 
the Respondent or otherwise act 
                                                                                            
 otherwise.  He knew that the parties had a longstanding practice of 
entering into me-too agreements.  (Tr. 85, 109.)  However, other than 

reflecting an agreement to be bound by the Union™s agreement with 
another company, a me-too agreemen
t does not contain any other sig-
nificant information.  Therefore, it is reasonable to assume that, when 

Steven Squiteri called the Union in
 January, February, and/or March 
2003, asking for the new contract, he
 was interested in seeing a new 
contract reflecting the terms of the Waste Management agreement or 

Waste Services agreement.  (Tr. 91, 112Œ113.) 
13 The credible evidence further indi
cates that Steven Squiteri™s re-
fusal to sign the new contract on ei
ther occasion was due to his irrita-
tion over the pending grievances and then the Union™s refusal to rene-

gotiate wages for the ﬁhelpers.ﬂ  Campbell™s testimony in that regard 
was not refuted.  (Tr. 44Œ47.)  On the other hand, Steven Squiteri™s 
explanation that the Respondent made a corporate decision not to exe-

cute the me-too agreement, due to a pending investigation by the City 
of New York™s Business Integrity Commission, was refuted by the 
credible evidence.  (Tr. 129Œ130.)  Firs
t, there was no testimony that he 
raised such a concern during either meeting.  Second, the investigation 
was resolved on March 1, 2003, well prior to the meeting, with the 
Respondent agreeing to disassociate its
elf from John Squiteri.  (Tr. 137; 
Stipulated Jt. Exh. 1Œ2.) 
on behalf of Steven Squiteri.  Finally, it is alleged that the me-
too agreement does not constitute a ﬁmeeting of the mindsﬂ as 
required under Section 8(d) of the Act, since it purports to bind 
the Respondent to a future agre
ement reflecting the terms and 
conditions of either the Waste Management agreement or the 
Waste Services agreement.  Ac
cordingly, the Respondent fur-
ther alleges that the me-too ag
reement, which is devoid of the 
precise terms to which the 
Respondent would be bound under 
the terms of a coll
ective-bargaining agreement, is ambiguous 
and legally defective. 
Section 8(d) of the Act requir
es execution of ﬁa written con-
tract incorporating any agreement 
reached if requested by either 
partyﬂ to a collective-bargaining relationship.  
NLRB v. Strong, 
393 U.S. 357, 359 (1969); 
H.J. Heinz Co. v. NLRB
, 311 U.S. 514, 
525Œ526 (1941).  This requirement also applies to individual 
employer members of multiemployer bargaining units, as well as 
nonmembers agreeing to be bou
nd by the terms of a multiem-
ployer agreement.  
Buffalo Bituminous v. NLRB
, 564 F.2d 267 
(8th Cir. 1977), enfg
. 227 NLRB 99 (1977).  Where there is an 
accord as to the material terms of a tentative agreement, a party™s 
refusal to sign a contract or memorandum of an agreement em-
bodying such terms constitutes a violation of Section 8(a)(5) and 
(1) of the Act.  
Miron & Sons Laundry
, 338 NLRB 5, 13 (2002); 
Flying Dutchman Park, Inc.
, 329 NLRB 414, 422 (1999).  
The General Counsel has the burden of showing that there 
was an agreement or ﬁmeeting of the mindsﬂ between the par-
ties as to all substantive issues.  
The Buschman Co., 334 NLRB 
441, 442 (2001).  In this case, there are two issues that must be 
addressed by the General Counse
l in determining whether the 
parties entered into an enforceable agreement: (1) whether the 
me-too agreement was signed by John Squiteri or delivered to 
the Union by John Squiteri under 
circumstances indicating that 
he had the legal authority to bind the Respondent to such an 
agreement; and (2) if so, whether the me-too agreement was 
sufficiently definite as to its terms or whether it was so am-
biguous as to be illusory in nature. 
The credible evidence indicates that John Squiteri, albeit un-
beknown to the Union, signed Stev
en Squiteri™s name to a me-
too agreement stating that the Respondent ﬁagrees to accept and 
adopt all terms and conditions contained in any successor collec-
tive-bargaining agreementﬂ with
 either Waste Management or 
Waste Services.  He authenticated two distinct examples of his 
handwriting, one of which bore a general resemblance to the 
scribbled and illegible signature on the me-too agreement.  Ac-
cordingly, the trier of fact wa
s entitled to find, based on a com-
parison of John Squiteri™s signa
tures on the authenticated pieces 
of evidence to the signature on the questioned piece of evidence, 
that he signed the me-too agreement.  S
ee United States v. 
Malloy, 153 F.3d 724, 725 (4th Cir. 1998); see also
 Fed.R.Evid. 
901(b)(3).  The credible evidence also demonstrated that Steven 
Squiteri was aware that a me-too agreement had been signed 
when he called the Union in January 2003, and again in February 
or March 2003, asking for the new contract.  
On those occasions, he made no 
mention of his intent to ne-
gotiate the terms and conditions 
of a new contract and the par-
ties had a longstanding practice of entering into me-too agree-
ments.  Furthermore, the Re
spondent is estopped from dis-
avowing John Squiteri™s apparent
 authority to execute the me-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  456 
too agreement, since he was 
employed as the Respondent™s 
operations manager and was pe
rmitted by the Respondent to 
deal with the Union in resolving labor grievances.  Therefore, 
John Squiteri acted as the Respo
ndent™s agent within the mean-
ing of Section 2(13) of the Act.  
NLRB v. Donkin™s Inn, Inc.
, 532 F.2d 138, 141 (9th Cir. 1976); 
Mar-Jam Supply Co.
, 337 NLRB 337 (2001).   
Even assuming, arguendo, that 
John Squiteri did not sign the 
me-too agreement, the credible evidence also indicates that he 
delivered the executed me-too agreement to Campbell.  Since it 
undisputed that the Respondent permitted John Squiteri to ac-
cept and return me-too and other agreements on prior occa-
sions, the Union reasonably belie
ved that the Respondent had 
delegated the authority to John S
quiteri, as its ag
ent, to accept 
and return the executed me-too agreement to the Union.  
NLRB 
v. Beckham, Inc.
, 564 F.2d 190, 194 (5th Cir. 1977).  
Therefore, the first part of the test is met, as the evidence 
clearly establishes that the me-too agreement was signed by 
John Squiteri and delivered by him to Union Representative 
Campbell on or around September 9,
 2002.  Furthermore, either 
eventŠthe signing or the delivery of the me-too agreement by 
John SquiteriŠcommunicated a 
promise on the part of the 
Respondent to enter into an agre
ement containing the terms and 
conditions of either the Waste Management agreement or the 
Waste Services agreement.  The only remaining question is 
whether the Respondent™s promise was too ambiguous to con-
stitute an enforceable agreement.    
A contract is ambiguous if it is susceptible to two different in-
terpretations, each of which is found to be consistent with the 
contract™s language.  
Sun Shipbuilding & Dry Dock Co. v. United 
States, 393 F.2d 807, 815Œ816 (1968).  Under the circumstances, 
the Respondent agreed to abide 
by the terms and conditions of 
either the Waste Management agreement or the Waste Services 
agreement.  There was nothi
ng ambiguous about the me-too 
agreement:  The Respondent agreed to let the Union bind it to 
one or the other.  The Responde
nt™s promise is not illusory be-
cause an option was given to the Union.  The Union™s exercise of 
that option provided a means for determining the precise thing 
that the Respondent, as promisor, 
was to do.  An agreement that 
gives a promisee an option to determine within specific limits, or 
as to a particular matter the performance which it wishes, does 
not fail for objectionable indefiniteness.  (4 Williston on Con-
tracts, § 4:25 (4th ed. 1991).)
  Furthermore, certainty with regard 
to a promise does not have to be apparent from the promise itself, 
so long as the promise contains a reference to some document, 
transaction, or other extrinsic facts from which its meaning may 
be made clear. Id.
, § 4:27.   Me-too agreements enable inde
pendent, usually smaller, em-
ployers like the Respondent to obtain all the benefits of collec-
tive-bargaining agreements negotiated by the principal employ-
ers in their industry without having to participate in either in-
dustrywide negotiations or their own negotiations.  In consid-
eration for entering into a me-too
 agreement, which is generally 
devoid of the specific details of a collective-bargaining agree-
ment, an independent employer is
 assured of being subjected to 
the same contract provisions that are applicable to its competi-
tors and is saved the cost of 
expensive negotiations.  As such, 
me-too agreements have long be
en recognized as valid collec-
tive-bargaining instruments.  
Arizona Laborers, Teamsters and 
Cement Masons Trust F
und v. Conquer Cartage Co.
, 753 F.2d 
1512, 1518 (9th Cir. 1985).  Accordingly, the Respondent™s 
execution of the me-too agreement and subsequent refusal to 
execute a new contract refl
ecting the Waste Management agreement constitutes a violation 
of Section 8(a)(5) and (1) of 
the Act
.  Miron & Sons Laundry
, 338 NLRB 5, 14-15  (2002).  
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  At all relevant times, the Union has been the exclusive 
collective-bargaining representative of the following employees 
of the Respondent in an appropriate bargaining unit within the 
meaning of Section 9(b) of the Act. 
 All Chauffeurs, Helpers, Mechanics and Welders of the Em-
ployer, except those Employees not eligible for membership 
in the Union in accordance with the provisions of the Labor 
Management Relations Act of 1947, as amended, with respect 
to wages, hours and other working conditions.  The area of 
work includes, but not by way of limitation, loading and/or 
removing garbage, rubbish, cinders, ashes, waste materials, 
building debris and similar products 
 4.  By failing and refusing to execute a collective-bargaining 
agreement incorporating all of the terms and conditions in the 
collective-bargaining agreement entered into between Local 
813, International Brotherhood of Teamsters, AFLŒCIO and 
Waste Management of New York
 on October 30, 2002, thereby 
replacing the agreement which expired on July 31, 2002, the 
Respondent has failed to fulfill 
its statutory obligations and 
thereby engaged in, and is enga
ging in, unfair labor practices 
within the meaning of Section 8(a)(5) and (1) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist from its unlawful conduct 
in refusing to execute the new 
contract and to take certain a
ffirmative action designed to effec-
tuate the policies of the Act.
14  Specifically, the Respondent 
shall be ordered to execute and implement the collective-
bargaining agreement delivered to it by the Union on April 1, 
2003, to give retroactive effect 
to its terms and conditions of 
employment to August 1, 2002, 
and to make unit employees 
whole for any losses they may have suffered as a result of the 
Respondent™s unlawful refusal to execute the new contract.  See 
Gadsen Tool, Inc.
, 327 NLRB 164 (1998).  Backpay shall be 
computed in accord with 
Ogle Protection Service, 
183 NLRB 
682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971); and 
Kraft                                                           
 14 Notwithstanding the GC request, at p. 13 of its brief, for a remedy 
requiring Respondent to execute a new contract incorporating the terms 
and conditions in the Waste Management agreement or the Waste Ser-
vices agreement, the Order shall specifically require Respondent to 

execute the Waste Management agreement.  The findings of fact and 
conclusions of law do not support an
y other type of remedy, including 
one that provides Respondent with a choice at this point.   
 SANITATION SALVAGE CORP
.  457
Plumbing & Heating
, 252 NLRB 891 (1980), enfd. mem. 661 
F.2d 940 (9th Cir. 1981), with interest as set forth in 
New Hori-zons for the Retarded
, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
15 ORDER The Respondent, Sanitation Salvage Corporation, Bronx, 
New York, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from  
(a) Refusing to execute a collective-bargaining agreement 
replacing the agreement which expired on July 31, 2002, incor-
porating all of the terms and 
conditions in the collective-
bargaining agreement entered in
to between Local 813, Interna-
tional Brotherhood of Teamster
s, AFLŒCIO, and Waste Man-
agement of New York on October 30, 2002. 
(b) In any like or related manner interfering with, restraining 
or coercing employees in the exercise of rights guaranteed them 
by Section of the Act. 
2.. Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Execute the collective-bargaining agreement, delivered to 
the Respondent on April 1, 2003, in
corporating all of the terms 
and conditions in the collective-bargaining agreement entered 
into between Local 813, Intern
ational Brotherhood of Team-
sters, AFLŒCIO, and Waste Ma
nagement of New York on Oc-
tober 30, 2002; give retroactive 
effect to its terms and condi-
tions of employment to Augus
t 1, 2002; and make employees 
whole, with interest, for any losses they may have suffered as a 
result of the Respondent™s refusal to execute the agreement. 
                                                          
      15
 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings,
 conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(b) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and other records necessary to ana-
lyze the amount of backpay due 
uner the terms of this Order. 
(c) Within 14 days after service by the Region, post at its 
Bronx, New York facility copies of the attached notice marked 
ﬁAppendix.ﬂ16 Copies of the notice, on forms provided by the 
Regional Director for Region 2,
 after being signed by Respon-
dent™s authorized representative
, shall be posted by Respondent 
and maintained for 60 consecutiv
e days in conspicuous places 
including all places where notices to employees are customarily 
posted. Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Responden
t has gone out of business or 
closed the facilities involved in
 these proceedings, the Respon-
dent shall duplicate and mail, at 
its own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed by the Respondent at any time since August 1, 2002.  
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                           
      
16 If this Order is enforced by a judgment of a United States court of 
appeals, the words in 
the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
